Citation Nr: 9921643	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  97-05 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M. M., and T. M.  


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1969.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in March 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development, to include a 
VA psychiatric examination.  The veteran failed to report for 
scheduled VA examinations.  Accordingly, the RO continued the 
previous 30 percent evaluation and returned the case to the 
Board for final appellate consideration.  


FINDING OF FACT

The veteran failed to report without good cause for VA 
examinations scheduled in conjunction with his claim for an 
increased rating for schizophrenia in May 1996, June 1996, 
December 1998, and January 1999.  


CONCLUSION OF LAW

A disability rating in excess of 30 percent for service-
connected schizophrenia is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.655, and Part 4, 
Diagnostic Code 9205 (as in effect before and after November 
7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

When this matter was last before the Board in March 1998, it 
was remanded to the RO for additional development.  This 
development included contacting the veteran and requesting 
that he provide the names and addresses of all medical 
providers who had treated him for his schizophrenia since May 
1994.  The development also included affording him a VA 
examination by a psychiatrist to determine the current 
severity of his service-connected schizophrenia.  

The veteran's representative in March 1997 acknowledged that 
the veteran had failed to report for a VA examination 
scheduled for June 15, 1996, and contended that the veteran 
should be given the benefit of the doubt and afforded another 
VA examination to determine the current severity of his 
service-connected psychiatric disability, as he had been last 
examined in 1994.  

When the Board remanded this case in March 1998, it 
specifically noted that if the veteran failed to report for a 
VA examination to determine the current severity of his 
service-connected schizophrenia, a denial of his claim 
pursuant to the provisions of 38 C.F.R. § 3.655 might 
eventuate.  Under 38 C.F.R. § 3.655, when a claimant, without 
good cause, fails to report for an examination scheduled in 
conjunction with a claim for increase, "the claim shall be 
denied."  The record does not reveal any apparent good cause 
for the veteran's failure to report for at least four 
scheduled VA psychiatric examinations.  Although the evidence 
of record indicates that the veteran has a long history of 
schizophrenic illness, his last VA compensation examination 
in May 1994 did not reflect a degree of impairment that would 
prevent the veteran from reporting for a scheduled 
examination.  That examination revealed that while he 
appeared to be guarded and have a mood of suspiciousness, he 
was well oriented in all spheres, spoke clearly, and had 
coherent and relevant responses.  He denied having any 
problems.  He denied hallucinations or delusions, and his 
memory for recent and remote events was good.  
Neuropsychological testing by VA in February 1995 showed 
evidence of a schizotypal personality but showed no evidence 
of a thought disorder or of hallucinations or delusions.  
Although there is some evidence that the veteran talked to 
himself, the fact remains that there is no evidence of 
cognitive impairment so significant as to render him unable 
to report for VA examinations scheduled in conjunction with 
his claim for an increase.  Nor is there any evidence that he 
was rendered incapable of understanding the consequences of 
his failure to report for scheduled psychiatric examinations.  

It is notable that while his parents have testified to his 
strange and bizarre behavior, it is clear that correspondence 
from the RO has been received, as his parents have noted the 
receipt of letters from the RO.  There is no indication in 
the record that the veteran has not received notifications to 
report for scheduled VA examinations.  The Board concludes 
that the presumption of regularity that attends the 
administrative functions of the Government is applicable and 
that it is therefore presumed that the RO properly mailed and 
the Postal Service properly delivered the notifications to 
report for examination in this case.  Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 
(Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  See YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (appellant's statement 
that she did not receive the November 1990 Statement of the 
Case is not the "clear evidence to the contrary" that is 
required to rebut the presumption of regularity that the 
notice was sent).  

In the absence of a showing of good cause for failing to 
report for successively scheduled VA examinations in 
conjunction with the veteran's claim for an increased rating, 
the Board is compelled to deny his claim pursuant to the 
provisions of 38 C.F.R. § 3.655.  The evidence is not so 
evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  


ORDER

An increased evaluation for schizophrenia is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

